1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ROBERT M. STEWARD,                              )   Case No.: 1:18-cv-00928-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER VACATING FINDINGS AND
13          v.                                       )   RECOMMENDATIONS ISSUED ON
                                                         SEPTEMBER 25, 2018
14                                                   )
     GUITEREZ, et.al.,
                                                     )   [ECF No. 12]
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Robert M. Steward is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19           On July 19, 2018, the Court screened Plaintiff’s complaint, found that Plaintiff failed to state a

20   cognizable claim, and granted Plaintiff thirty days to file an amended complaint. (ECF No. 8.) Over

21   thirty days passed, and Plaintiff failed to respond to the Court’s order. Therefore, on August 27, 2018,

22   the undersigned ordered Plaintiff to show cause within fourteen days why the action should not be

23   dismissed. (ECF No. 9.) Plaintiff failed to respond to the Court’s August 27, 2018 order. Therefore,

24   on September 25, 2018, the undersigned issued Findings and Recommendations to dismiss the action

25   for failure to state a cognizable claim for relief. (ECF No. 12.) On October 10, 2018, the Findings

26   and Recommendations were returned by the United States Postal Office as undeliverable.
27   ///

28   ///

                                                         1
1             On October 11, 2018, the Court re-served the Findings and Recommendations on Plaintiff at

2    Kern Valley State Prison. On October 24, 2018, Plaintiff filed objections to the Findings and

3    Recommendations, contending only that his constitutional rights were violated. (ECF No. 13.)

4    Because it was unclear from Plaintiff’s objections whether he wished to attempt to amend the

5    complaint or whether he was standing on the allegations set forth in the original complaint, the Court

6    granted Plaintiff twenty days to file an amended complaint attempting to cure the deficiencies outlined

7    in the Court’s July 19, 2018, screening order.

8             On November 5, 2018, Plaintiff filed an amended complaint. Accordingly, in light of the fact

9    that Plaintiff has filed an amended complaint, the Findings and Recommendations issued on

10   September 25, 2018, are VACATED, and the Court will screen Plaintiff’s first amended complaint

11   pursuant to 28 U.S.C. § 1915A in due course.

12
13   IT IS SO ORDERED.

14   Dated:     November 6, 2018
15                                                     UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
